Title: General Orders, 15 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 15th 1776
.


Col. Joseph Reed’s Regiment is to join Genl McDougall’s Brigade and Col. Hutchinson’s (when the Work he is ordered to execute is finished[)], is to join Genl Clinton’s Brigade, at present under the Command of Col. Glover.
Sergeant’s, Ward’s and Chester’s, regiments, and the regiment commanded by Lieut: Col. Storrs, are to form a Brigade & be under the Command of Col. Sergeant.
Col. Storr’s and the Regiment under Major Greaves, are to march immediately into Westchester—The first to join the Brigade he is appointed to; the other to join the Regiments commanded by Cols: Douglass and Ely, and with them be under the Command of Genl Salstonstall; as Cols: Horseford’s and Major Rogers’s Regiments are (but to remain where they at present are, ’till further orders) These five Regiments to compose Genl Salstonstall’s brigade.
The other two Connecticut Regiments, encamped upon Harlem River, opposite Head Quarters, are for the present, from their situation, to be annexed to Genl Parsons’s Brigade, and be under his command.
The Brigades are now to be formed into Divisions (those on York Island as mentioned in Yesterday’s Orders) Nixon’s, McDougall’s, and that commanded by Col. Glover, to compose one, under the Command of Major Genl Lee—Parsons’s, Scott’s, and Clinton’s another, under the Command of Major Genl Heath—Salstonstall’s, Sergeant’s and Hand’s, another, under the Command of Major General Sullivan; and the Massachusetts Militia another, under the Command of Major Genl Lincoln.

The General in most pressing terms exhorts all Officers commanding divisions, brigades and regiments &c. to have their Officers, and the Men, under their respective Commands, properly informed of what is expected from them; that no Confusion may arise in case we should be suddenly called to Action, which there is no kind of doubt, is near at hand, and he hopes, and flatters himself, that the only contention will be, who shall render the most acceptable service to his Country, and his Posterity. The General also desires, that the Officers will be particularly attentive to the men’s Arms & Ammunition, that there may be no deficiency, or application for Cartridges, when we are called into the field.
